DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. (US 2017/0317622), hereinafter Cai.
(Figure 3a of Cai is presented with annotations below for the applicant’s convenience)

    PNG
    media_image1.png
    605
    694
    media_image1.png
    Greyscale

With respect to claim 1, Cai discloses a semiconductor device, comprising a magnetic switch provided to a semiconductor substrate, the magnetic switch including: a Hall element (See [200] in figure 3a of Cai) including: a first electrode (See [A] in figure 3a of Cai) and a second electrode (See [C] in figure 3a of Cai) which are arranged on a first straight line (See the line [L1] in figure 3a of Cai), and a third electrode (See [B] in figure 3a of Cai) and a fourth electrode (See [D] in figure 3a of Cai) which are arranged on a second straight line perpendicular to the first straight line (See the line [L2] in figure 3a of Cai); a first switch circuit including a plurality of switches (See [K1], [K2], [K3] and [K4] in figure 3a of Cai), the first switch circuit being configured to select one direction as a direction of a drive current (See [13] in figure 3a of Cai) of the Hall element from four directions of a first direction from the first electrode to the second electrode (See the arrangement of switches shown which when placed in a certain configuration enables directing drive current in various direction as shown in figure 3a of Cai), a second direction from the second electrode to the first electrode, a third direction from the third electrode to the fourth electrode, and a fourth direction from the fourth electrode to the third electrode (See the arrangement of switches shown which when placed in an opposite configuration enables directing drive current in various direction as shown in figure 3a of Cai); a comparison circuit (See [C1] in paragraph [0069] of Cai) configured to alternately perform a first operation for sampling a signal transmitted from the Hall element (See paragraph [0069] of Cai) and a second operation for sending a result signal which is based on a result of comparing a reference value and a value of a difference signal between the signal transmitted from the Hall element and the signal sampled by the first operation (See paragraph [0069] of Cai); a latch circuit configured to hold the result signal sent from the comparison circuit (See paragraph [0068] of Cai), and send the held result signal as a latch output signal (See paragraph [0071] of Cai); and a control circuit configured to select one mode based on the latch output signal from (See paragraph [0074] of Cai): a first mode of controlling open/closed states of the plurality of switches so as to cause the drive current to flow in the third direction in a first period for performing the first operation and flow in the first direction in a second period for performing the second operation (See paragraph [0087] and [0091] of Cai); and a second mode of controlling open/closed states of the plurality of switches so as to cause the drive current to flow in the second direction in the first period and flow in the fourth direction in the second period (See paragraph [0087] and [0091] of Cai).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 1 above, and further in view of Iriguchi (US 2018/0313909).
With respect to claim 10, Cai discloses the semiconductor device according to claim 1, but fails to disclose wherein the Hall element is a horizontal Hall element configured to obtain an output corresponding to a magnetic flux density perpendicular to the semiconductor substrate. However, Iriguchi does disclose the Hall element is a horizontal Hall element configured to obtain an output corresponding to a magnetic flux density perpendicular to the semiconductor substrate (See paragraph [0085] of Iriguchi). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Cai to include feature disclosed by Iriguchi because doing so ensures precession magnetic field detection.
With respect to claim 11, Cai discloses the semiconductor device according to claim 1, but fails to disclose wherein the Hall element is a vertical Hall element configured to obtain an output corresponding to a magnetic flux density parallel with the semiconductor substrate. However, Iriguchi does disclose wherein the Hall element is a vertical Hall element configured to obtain an output corresponding to a magnetic flux density parallel with the semiconductor substrate (See paragraph [0085] of Iriguchi). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Cai to include feature disclosed by Iriguchi because doing so ensures precession magnetic field detection.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 1 above, and further in view of Ricotti et al. (US 2015/0276894), hereinafter Ricotti.
With respect to claim 12, Cai discloses the semiconductor device according to claim 1, but fails to disclose wherein the Hall element includes a plurality of Hall element cells, and the plurality of Hall element cells are connected in parallel. However, Ricotti does disclose wherein the Hall element includes a plurality of Hall element cells, and the plurality of Hall element cells are connected in parallel (See paragraph [0017] of Ricotti). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Cai to include feature disclosed by Ricotti because doing so enables an amplified signal that is easier to read.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the control circuit includes: a first input terminal configured to receive the latch output signal; a second input terminal configured to receive a reference clock signal having a total period of the first period and the second period as one cycle period; a control signal generation circuit configured to generate, based on the latch output signal supplied from the first input terminal, four control signals synchronized with the reference clock signal supplied from the second input terminal, and a first control signal output terminal configured to send a first control signal among the four control signals, a second control signal output terminal configured to send a second control signal among the four control signals, a third control signal output terminal configured to send a third control signal among the four control signals, and a fourth control signal output terminal configured to send a fourth control signal among the four control signals.
Claims 6 and 7 depend from objected to claim 2 and are therefore also objected to.
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein a first input terminal configured to receive the latch output signal; a second input terminal configured to receive a reference clock signal having a total period of the first period and the second period as one cycle period: a logic circus including a logical operation element connected to the first input terminal and the second input terminal, the logic circuit being configured to obtain, based on the latch output signal supplied from the first input terminal, four control signals synchronized with the reference clock signal supplied from the second input terminal, and a first control signal output terminal configured to send a first control signal among the four control signals, a second control signal output terminal configured to send a second control signal among the four control signals, a third control signal output terminal configured to send a third control signal among the four control signals, and a fourth control signal output terminal configured to send a fourth control signal among the four control signals.
Claims 4 and 5 depend from objected to claim 3 and are therefore also objected to.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements wherein the comparison circuit includes: a reference voltage circuit containing an output terminal configured to apply, as the reference value, any one voltage selected from a first voltage and a second voltage different from the first voltage: a sample-and-hold amplifier containing: a first input terminal configured to receive a signal transmitted from the Hall element; a second input terminal configured to receive a reference clock signal having a total period of the first period and the second period as one cycle period; and an output terminal configured to send a value of the difference signal between a signal sampled in the first period and a signal transmitted from the Hall element in the second period; and a comparator containing: a first input terminal connected to the output terminal of the sample-and-hold amplifier: a second input terminal connected to the output terminal of the reference voltage circuit; and an output terminal configured to send a result signal which is based on a result of comparing a value of the signal supplied from the first input terminal and the reference value supplied from the second input terminal.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements wherein the magnetic switch further includes a chopper switch containing: a first input terminal, a second input terminal; a first output terminal connected to the first input terminal through an openable and closable first path and connected to the second input terminal through an openable and closable second path; a second output terminal connected to the second input terminal through an openable and closable third path and connected to the second input terminal through an openable and closable fourth path; and a control terminal configured to receive the latch output signal, the chopper switch beings configured to switch, based on the latch output signal supplied from the control terminal, a connection state between a first connection state of the first path and the fourth path being closed and the second path and the third path being opened and a second connection state of the first path and the fourth path being opened and the second path and the third path being closed,  wherein the chopper switch is provided in a stage before the comparison circuit, and wherein the comparison circuit includes: a sample-and-hold amplifier containing: a reference voltage circuit configured to apply a predetermined reference voltage; a first input terminal configured to receive a signal transmitted from the Hall element; a second input terminal configured to receive a reference clock signal having a total period of the first period and the second period as one cycle period; and an output terminal configured to send a value of the difference signal between a signal sampled in the first period and a signal transmitted from the Hall element in the second period; and a comparator containing; a first input terminal connected to the output terminal of the sample-and-hold amplifier; a second input terminal connected to an output terminal of the reference voltage circuit; and an output terminal configured to send a result signal which is based on a result of comparing a value of the signal supplied from the first input terminal and the reference value supplied from the second input terminal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858